LUCAS, C. J.
I respectfully dissent. I cannot agree with the majority’s conclusion that there was no pattern of misconduct, or with its statement that petitioner was “doubly penalized for not attending a hearing of which he was not given notice.” (Maj. opn., ante, at p. 1080.)
A. Pattern of Abandonment
The habitual disregard of clients’ interests constitutes moral turpitude that warrants disbarment. (Stanley v. State Bar (1990) 50 Cal.3d 555, 566 [268 Cal.Rptr. 183, 788 P.2d 697].) The Standards for Attorney Sanctions for Professional Misconduct provide, “Culpability of a member of a pattern of wilfully failing to perform services demonstrating the member’s abandonment of the causes in which he or she was retained shall result in disbarment.” (Std. 2.4(a), Stds. for Atty. Sanctions for Prof. Misconduct (Rules Proc. of State Bar, div. V) [hereafter standards].) The majority acknowledges the foregoing, yet because “petitioner’s misconduct involved four clients in seventeen years of practice,” it “find[s] no extended ‘pattern’ of wilfully failing to perform services.” (Maj. opn., ante, at p. 1080.) If the majority accurately characterized this case as involving four acts of misconduct spread over seventeen years, I might agree that there is no pattern. I do not, however, find that description supported by the record.
The facts show that petitioner committed four significant acts of client abandonment over a period of five years, culminating in his failure to cooperate with the State Bar in these proceedings during the year immediately following the last act of abandonment. In Hawes v. State Bar (1990) 51 Cal.3d 587 [274 Cal.Rptr. 2, 797 P.2d 1180], we disciplined an attorney based on a pattern of client abandonment. The attorney was admitted to practice in 1970 and abandoned several clients between 1981 to 1985. In our discussion of the appropriate level of discipline, we noted that the absence of a prior disciplinary record was evidence in mitigation and that the “petitioner was actively engaged in the practice of law for over 10 years before *1082the first act of misconduct in 1981.” (Id. at p. 596.) We also observed that “petitioner’s misconduct occurred over a period in excess of four years.” (Id. at p. 595.) We thus recognized that there were two time periods relevant to different aspects of our inquiry. A significant period spanning admission to practice to the date of the first incident in a possible pattern of abandonment may serve as a mitigating factor. But in determining whether a pattern of abandonment exists, we separately consider the period during which the acts of abandonment occurred to see whether a pattern evolved.
The majority paints with too broad a brush and uses petitioner’s entire 17 years of practice as the basis for determining whether a pattern exists. Focusing on that period is inappropriate because it distorts the impact of petitioner’s misconduct. According to our analysis in Hawes (supra, 51 Cal. 3d 587), petitioner’s prior 12 years of practice without incurring discipline should be viewed only as a mitigating factor but should not dilute the evidence of a more recent pattern of neglect.
Petitioner’s abandonment of four clients took place over a five-year period. He failed to communicate, failed to perform services, and failed to refund fees. In three instances, the abandonment prejudiced the client: Dorothy Paul’s case was dismissed for lack of prosecution; Josephine McFarland was unable to pursue her claim; and the estate of Rochelle Garrison’s mother incurred additional costs. In my view, the timing of the acts of abandonment and the similarity of the conduct involved reveals a pattern of wilful abandonment.
B. Petitioner Was Not Doubly Penalized
According to the majority, the referee was unduly influenced “by petitioner’s failure to appear at the hearing” when he concluded that the evidence in mitigation was out-weighed by petitioner’s lack of cooperation with the State Bar. The majority states, “[Bjecause of petitioner’s default he received no notice of the time or place of the hearing. While petitioner must certainly bear all adverse consequences of his noncooperation with the State Bar, i.e., admission of the charged misconduct and exclusion from the proceedings, we do not believe he should be doubly penalized for not attending a hearing of which he was not given notice.” (Maj. opn., ante, at p. 1080.) Because the majority’s premises are flawed, it erroneously concludes petitioner was doubly penalized.
First, the majority reads the record too narrowly when it states that the referee was influenced by petitioner’s failure to appear. The referee commented that “the silence of the respondent and his failure to be here or to involve himself with this proceeding which he had apparent knowledge of, *1083including conversations with counsel, significantly tips the balance in my mind in favor of the disbarment sanctions. If he doesn’t care, then he’s best out of the profession.” I do not take this to mean that the referee relied only on petitioner’s failure to attend the default hearing over which the referee presided. Rather, the referee was referring to petitioner’s general lack of involvement in all aspects of the State Bar’s disciplinary proceedings, from their commencement to their resolution at the default hearing. The standards provide that an attorney’s failure to cooperate with the State Bar should be considered as an aggravating factor. (Std. 1.2(b)(vi).)
Petitioner studiously ignored the entire disciplinary process. A notice to show cause was served on him. He did not respond. A notice of application to enter default was served on him. He did not respond. A notice of entry of default was served on him, which informed him of the applicable time frames and advised that if he wished to participate he should request relief from his default. Although he and his attorney each contacted the State Bar once, petitioner did not further participate in the proceedings until after the time had passed for holding the default hearing. The referee correctly concluded that petitioner failed to involve himself in the proceedings and that his omission was sufficiently aggravating to outweigh the mitigation presented.
Thus, petitioner was not doubly penalized for failing to attend. Rather, he was properly penalized once for his failure in toto to cooperate with the State Bar. As noted by the majority, one aspect of this penalty was that petitioner was deemed to admit the charged misconduct. Another aspect, also noted by the majority, was that he was barred from participating. Yet another consequence was that the referee could, and should, consider petitioner’s complete lack of cooperation from the time the disciplinary machinery was activated until the referee rendered his decision. Petitioner was duly notified of the consequences of his inaction and failed to respond. Indeed, his failure to protect his own interests further highlights the attitude reflected in his handling of his clients’ affairs. The referee properly doubted that an attorney who cared so little about his own profession would act to protect the interests of his clients.
The second and more specific premise for the majority’s conclusion that petitioner was doubly penalized is that he had no notice of the hearing. Although it is technically accurate that he “received no notice of the time or place of the hearing,” the majority’s phrasing implies that petitioner was unfairly sandbagged. He was not. He knew from the notice to show cause served on him that if he failed to answer within 20 days, a default could be entered resulting in his being barred from further participation in the proceedings. The notice of application to enter default likewise advised him of *1084such a bar. The notice of the entry of default specifically informed petitioner that he “may not participate further in these state bar proceedings unless and until your default is set aside on motion timely made” and that “the matter will proceed to default hearing on a Master Calendar day not to exceed 60 days from the day of filing of this Notice . . . .” Nonetheless, petitioner failed to take any action to set aside the default or to inquire into the date of the hearing until after the 60-day period had elapsed.
Although it is true that petitioner had 75 days in which to seek relief from default, it is equally true that he knew that a hearing would be held in 60 days and that if he wanted to participate, he had to request relief from the default. Evidently, he was content not to seek default relief in time to participate in the hearing and, concomitantly, not to participate. To the extent that the referee was referring to petitioner’s failure to be present at the default hearing, the referee was not penalizing petitioner for failing to attend a hearing of which he had no notice. Petitioner chose to continue to ignore the disciplinary proceedings during the time in which he knew a hearing would be held. Any lack of notice resulted from his own unresponsiveness. The referee could properly draw an adverse inference from this behavior. Doing so would not result in a double penalty but would merely be one of the adverse consequences of his failure to cooperate that the majority recognizes petitioner must bear.
C. Conclusion
I believe a pattern of client abandonment was established that, in conjunction with petitioner’s knowing election not to participate in the default hearing, warrants disbarment under Stanley v. State Bar, supra, 50 Cal. 3d 555, and standard 2.4(a).
Kennard, J., concurred.